Citation Nr: 1118916	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of tuberculosis.

2.  Entitlement to service connection for periodontal gum disease.

3.  Entitlement to service connection for a disability manifested by foot blisters.

4.  Entitlement to service connection for dental disability manifested by misaligned teeth and jaw due to trauma and bone loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a hearing before the Board in March 2011; the transcript is of record.

A September 2009 rating decision denied entitlement to service connection for fungus on feet and hands.  The Veteran did not file a notice of disagreement with this denial, thus the Board does not have jurisdiction of this matter.  In a March 2011 submission from the Veteran, he characterized the issue as bilateral fungus hands and feet with blisters; however, these are separate and distinct claimed disabilities.  The Veteran has only perfected an appeal with regard to the issue of entitlement to service connection for a disability manifested by foot blisters.  The Board will construe the Veteran's submission and testimony as a claim to reopen entitlement to service connection for fungus on hands and feet, and this matter is referred to the RO for appropriate action.

Though the Veteran indicated that the matter of service connection for hearing loss was being withdrawn from appellate review, an appeal was never perfected on this matter and it is not currently before the Board.  

The issues of entitlement to service connection for periodontal gum disease, a disability manifested by foot blisters, and a dental disability manifested by misaligned teeth and jaw due to trauma and bone loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

In March 2001, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to service connection for residuals of tuberculosis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for residuals of tuberculosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


DISMISSAL

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to service connection for residuals of tuberculosis at the March 29, 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for residuals of tuberculosis is dismissed.

ORDER

Entitlement to service connection for residuals of tuberculosis is dismissed.


REMAND

Dental disabilities

The Veteran claims entitlement to service connection for periodontal gum disease, and he also claims dental disability manifested by misaligned teeth and jaw due to trauma and bone loss.  

The evidence of record contains the Veteran's service personnel records; however, the Veteran's service treatment records are unavailable for review.  A March 2007 response from the National Personnel Record Center (NPRC) reflects that the Veteran's service treatment records were not at their location, and a May 2007 response from the Commander, U.S. Army Reserve Personnel Center reflects that the Veteran's records were not on file.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  At the Board hearing, the Veteran testified that while stationed in Panama, South America, he was in a motor vehicle accident and sustained dental injuries.  He stated that he was treated at Gorbas Medical Hospital in Panama.  An attempt should be made to obtain the Veteran's treatment records from such identified facility.  

An injury or death incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty when the person on whose account benefits are claimed was, at the time the injury was suffered or death occurred, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 101, 105, 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.5, 3.301.

38 U.S.C.A. § 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and must be the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(1)-(3).

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in pertinent part, as follows:

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.

The provisions of 38 C.F.R. § 3.301(d) further state that alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.
Service personnel records reflect that the Veteran was charged with violation of Article 111 and 121 of the Uniform Code of Military Justice (UCMJ).  The Article 111 charge states that on March 28, 1991, the Veteran operated a vehicle, a pick-up truck, while drunk, and caused the vehicle to injure himself.  The Article 121 charge states that he was charged with wrongfully appropriating a pick-up truck, of a value of more than $100.00 which was military property of the United States.  In July 1991, his Commanding Officer recommended trial by special court-martial empowered to adjudge a bad conduct discharge.  

In July 1991, the Veteran, through his defense counsel, requested a Chapter 10 submission, a discharge for the good of the service in lieu of court martial.  In a statement from the Veteran in support of his Chapter 10 submission, the Veteran stated that he had planned to make the Army a career but realized due to these events that it was no longer a possibility.  The Veteran stated that he had been attending ADAPCP meetings and his continued involvement would help insure that no other alcohol-related instances would occur.  

In August 1991, his Commanding Officer recommended that he be discharged for the good of the service and be issued an honorable discharge.  The Veteran's DD Form 214 reflects that he was separated pursuant to AR 635-200, Chapter 10, for the good of service in lieu of court-martial.  He received an under honorable conditions discharge.

In adjudicating the claim of service connection for periodontal disease and dental disability manifested by misaligned teeth and jaw due to trauma and bone loss, the RO did not make a determination as to whether the motor vehicle accident which caused "injuries" occurred in the line of duty or due to the willful misconduct of the Veteran.  Remand is necessary to adjudicate the Veteran's claim under 38 C.F.R. §§ 3.1(n), 3.301, and in consideration of M21.MR, III.v.1.D.19.cc.  

Blisters on feet

The Veteran's DD Form 214 reflects that he had 4 years and 5 months of foreign service, which included service in Panama.  His primary specialty was light wheel mechanic.  The Veteran testified that during service while stationed in Panama he suffered from blisters on his feet due to the heat and wearing boots.  In light of the lay statements of the Veteran and the missing service treatment records, the Board has determined that the Veteran should undergo a VA examination to determine whether the Veteran has a chronic disability manifested by blisters on feet, and the etiology of such claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  An attempt should be made to obtain the Veteran's treatment records from the Gorbas Medical Hospital for the period March 28, 1991, to August 27, 1991.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed foot blisters.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should identify any and all disabilities associated with the feet, to include whether the Veteran has a chronic foot disability manifested by blisters, and opine as to whether any such disability at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should be made aware that the Veteran's service treatment records are unavailable for review, but the service personnel records support the Veteran's credible assertions that he served in Panama as a light wheel mechanic.  

3.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for a disability manifested by foot blisters.  There should be an administrative decision issued regarding whether disability, including periodontal gum disease and/or dental disability manifested by misaligned teeth and jaw due to trauma and bone loss were incurred in line of duty pursuant to 38 C.F.R. §§  3.1(n), 3.301.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


